Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This Office action is in response to the application filed on July 5, 2019. 

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.

Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 and 15-17 are rejected under AIA  35 U.S.C. 102(a)(1) as being 
anticipated by Oshima et al. (U.S. Patent No. 5,907,213; hereinafter “Oshima”).
Regarding claim 1, Oshima discloses a piezoelectric sensor, comprising: a core (Figs. 1-2, 12); a piezoelectric layer (Figs. 1-2, 14) on a surface (Fig. 1) of the core (Figs. 1-2, 12); and a conductive layer (Figs. 1-2, 16/18/30 in combination) on a surface (Fig. 1) of the piezoelectric layer (Figs. 1-2, 14) away from the core (Figs. 1-2, 12), wherein the core (Figs. 1-2, 12) is threadlike (Fig. 1) and made of a flexible (Fig. 1) and deformable (Fig. 1) conductive material (“conductive material” - [Column 2, lines 52-53]), the core (Figs. 1-2, 12) is a first electrode (Figs. 1-2, 12; [Column 2, lines 52-53]) of the piezoelectric sensor (Figs. 1-2; [Abstract]), and the conductive layer (Figs. 1-2, 16/18/30 in combination) is a second electrode (Figs. 1-2, 16/18/30 in combination; [Column 2, lines 48 and 56-57]) of the piezoelectric sensor (Figs. 1-2; [Abstract]).  
Regarding claim 2, Oshima discloses the piezoelectric sensor according to claim 1, wherein the core (Figs. 1-2, 12) is columnar (Figs. 1-2, 12) or tapered.  
Regarding claim 3, Oshima discloses the piezoelectric sensor according to claim 1, wherein the piezoelectric layer (Figs. 1-2, 14) surrounds the core (Figs. 1-2, 12
Regarding claim 4, Oshima discloses the piezoelectric sensor according to claim 1, wherein the conductive layer (Figs. 1-2, 16/18/30 in combination) covers portions (Figs. 1-2, 20) of the surface (Fig. 1) of the piezoelectric layer (Figs. 1-2, 14).  
Regarding claim 5, Oshima discloses the piezoelectric sensor according to claim 4, wherein the portions (Figs. 1-2, 20) of the piezoelectric layer (Figs. 1-2, 14) covered (Figs. 1-2) by the conductive layer (Figs. 1-2, 16/18/30 in combination) are polarized ([Abstract]) and define polarized areas (Figs. 1-2, 20), and portions (Figs. 1-2, 22) of the piezoelectric layer not covered (Figs. 1-2) by the conductive layer (Figs. 1-2, 16/18/30 in combination) are not polarized ([Abstract]) and define non-polarized areas (Figs. 1-2, 22).  
Regarding claim 6, Oshima discloses the piezoelectric sensor according to claim 5, wherein the polarized areas (Figs. 1-2, 20) are spaced apart from each other (Figs. 1-2; [Column 3, lines 23-25] – “…a single continuous piezoelectric material layer 14 with a core conductor 12 in the center is intermittently polarized at prescribed intervals,…”).  
Regarding claim 7, Oshima discloses an electronic device, comprising a main body (Figs. 1-2, 1) and a plurality of piezoelectric sensors (Figs. 1-2; [Abstract]) mounted on the main body (Figs. 1-2, 1) and electrically connected (Figs. 1-2) to the main body (Figs. 1-2, 1), each of the plurality of piezoelectric sensors (Figs. 1-2; [Abstract]) comprising: a core (Figs. 1-2, 12); a piezoelectric layer (Figs. 1-2, 14) on a surface (Fig. 1) of the core (Figs. 1-2, 12); and a conductive layer (Figs. 1-2, 16/18/30 in combination) on a surface 14) away from the core (Figs. 1-2, 12), wherein the core (Figs. 1-2, 12) is threadlike (Fig. 1) and made of a flexible (Fig. 1) and deformable (Fig. 1) material ([Column 2, lines 52-53]), the core (Figs. 1-2, 12) is a first electrode (Figs. 1-2, 12; [Column 2, lines 52-53]) of the piezoelectric sensor (Figs. 1-2; [Abstract]), and the conductive layer (Figs. 1-2, 16/18/30 in combination) is a second electrode (Figs. 1-2, 16/18/30 in combination; [Column 2, lines 48 and 56-57]) of the piezoelectric sensor (Figs. 1-2; [Abstract]).  
Regarding claim 8, Oshima discloses the electronic device according to claim 7, wherein the core (Figs. 1-2, 12) is columnar (Figs. 1-2, 12) or tapered.  
Regarding claim 9, Oshima discloses the electronic device according to claim 7, wherein the piezoelectric layer (Figs. 1-2, 14) surrounds the core (Figs. 1-2, 12) to form a tubular shape (Fig. 1).  
Regarding claim 10, Oshima discloses the electronic device according to claim 7, wherein the conductive layer (Figs. 1-2, 16/18/30 in combination) covers portions (Figs. 1-2, 20) of the surface (Fig. 1) of the piezoelectric layer (Figs. 1-2, 14).  
Regarding claim 11, Oshima discloses the electronic device according to claim 10, wherein the portions (Figs. 1-2, 20) of the piezoelectric layer (Figs. 1-2, 14) covered (Figs. 1-2) by the conductive layer (Figs. 1-2, 16/18/30 in combination) are polarized ([Abstract]) and define polarized areas (Figs. 1-2, 20), and portions (Figs. 1-2, 22) of the piezoelectric layer (Figs. 1-2, 14) not 16/18/30 in combination) are not polarized ([Abstract]) and define non-polarized areas (Figs. 1-2, 22).  
Regarding claim 12, Oshima discloses the electronic device according to claim 11, wherein polarized areas (Figs. 1-2, 20) are spaced apart from each other (Figs. 1-2; [Column 3, lines 23-25] – “…a single continuous piezoelectric material layer 14 with a core conductor 12 in the center is intermittently polarized at prescribed intervals,…”).
Regarding claim 13, Oshima discloses a method for making a piezoelectric sensor, comprising: providing (Figs. 1-2) a core member (Figs. 1-2, 12) which is threadlike (Figs. 1-2) and made of a flexible (Figs. 1-2) and deformable (Figs. 1-2) conductive material (“conductive material” - [Column 2, lines 52-53]), and forming (Figs. 1-2) a piezoelectric layer (Figs. 1-2, 14) on a surface (Fig. 1) of the core member (Figs. 1-2, 12); forming a conductive layer (Figs. 1-2, 16/18/30 in combination) covering (Figs. 1-2) portions (Figs. 1-2, 20) of a surface (Figs. 1-2) of the piezoelectric layer (Figs. 1-2, 14) away from (Figs. 1-2) the core member (Figs. 1-2, 12); polarizing ([Abstract]) the portions (Figs. 1-2, 20) of the piezoelectric layer (Figs. 1-2, 14) covered (Figs. 1-2) by the conductive layer (Figs. 1-2, 16/18/30 in combination); cutting (Figs. 1-2) the core member (Figs. 1-2, 12) having the piezoelectric layer (Figs. 1-2, 14) and the conductive layer (Figs. 1-2, 16/18/30 in combination) to form a plurality of piezoelectric sensors (Figs. 1-2; [Abstract]), wherein each of the plurality of piezoelectric sensors (Figs. 1-2; [Abstract]) comprises a portion (Figs. 1-2) of 12), a portion (Figs. 1-2) of the piezoelectric layer (Figs. 1-2, 14), and a portion (Figs. 1-2) of the conductive layer (Figs. 1-2, 16/18/30 in combination); and providing (Figs. 1-2) a first electrode (Figs. 1-2, 12; [Column 2, lines 52-53]) and a second electrode (Figs. 1-2, 16/18/30 in combination; [Column 2, lines 48 and 56-57]) to each of the plurality of piezoelectric sensors (Figs. 1-2; [Abstract]), wherein the first electrode (Figs. 1-2, 12; [Column 2, lines 52-53]) is defined from the portion (Figs. 1-2) of the core member (Figs. 1-2, 12), the second electrode (Figs. 1-2, 16/18/30 in combination; [Column 2, lines 48 and 56-57]) is defined from the portion (Figs. 1-2) of the conductive layer (Figs. 1-2, 16/18/30 in combination).  
Regarding claim 15, Oshima discloses the method for making a piezoelectric sensor according to claim 13, wherein the portions (Figs. 1-2, 20) of the piezoelectric layer (Figs. 1-2, 14) covered (Figs. 1-2) by the conductive layer (Figs. 1-2, 16/18/30 in combination) are polarized ([Abstract]) by forming an electric field ([Column 3, lines 9-10]) between (Figs. 1-2) the core member (Figs. 1-2, 12) and the conductive layer (Figs. 1-2, 16/18/30 in combination).  
Regarding claim 16, Oshima discloses the method for making a piezoelectric sensor according to claim 13, wherein portions (Figs. 1-2, 20) of the piezoelectric layer (Figs. 1-2, 14) covered (Figs. 1-2) by the conductive layer (Figs. 1-2, 16/18/30 in combination) are polarized ([Abstract]) and define polarized areas (Figs. 1-2, 20), and portions of the piezoelectric layer (Figs. 1-2, 14) not covered (Figs. 1-2) by the conductive layer (Figs. 1-2, 16/18/30 in combination) are not polarized ([Abstract]) and define non-polarized areas (Figs. 1-2, 22).  
Regarding claim 17, Oshima discloses the method for making a piezoelectric sensor according to claim 13, wherein the polarized areas (Figs. 1-2, 20) in each of the plurality of piezoelectric sensors (Figs. 1-2; [Abstract]) are spaced apart from each other (Figs. 1-2; [Column 3, lines 23-25] – “…a single continuous piezoelectric material layer 14 with a core conductor 12 in the center is intermittently polarized at prescribed intervals,…”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over 
Oshima in view of Munshi (U.S. Patent No. 6,426,861; hereinafter “Munshi”).
Regarding claim 14, Oshima teaches the method for making a piezoelectric sensor according to claim 13, wherein forming the piezoelectric layer (Figs. 1-2, 14) comprising providing a polyvinylidene fluoride (PVDF) piezoelectric material (Figs. 1-2; [Column 2, lines 53-54]), coating (Figs. 1-2) the PVDF piezoelectric material (Figs. 1-2; [Column 2, lines 53-54]) to a surface (Figs. 1-2) of the core member (Figs. 1-2, 12). Oshima does not teach coating molten PVDF piezoelectric material and curing and stretching the molten 
Munshi, however, does teach coating ([Column 11, lines 10-12]) molten PVDF piezoelectric material ([Column 12, lines 10-19]) and curing ([Column 13, lines 58-62]) and stretching ([Column 12, lines 11-20]) the molten PVDF piezoelectric material ([Column 12, lines 10-19]) to transform ([Column 3, lines 6-15]) the molten PVDF piezoelectric ([Column 12, lines 10-19]) from an α phase into a β phase ([Column 3, lines 6-15]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Oshima to include the features of Munshi because it would improve the dielectric constant, the breakdown voltage, the dissipation factor, the clearability, lower the leakage (and hence increase the insulation resistance), and increase the operating temperature capabilities thereby improving the physical strength of the material

Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 


/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837